Citation Nr: 1231983	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-28 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a headache disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran, her mother, and her friend


ATTORNEY FOR THE BOARD

N. Kroes, Counsel
INTRODUCTION

The Veteran served on active duty from July 1994 to February 1999.  She also served in the Reserves after her active service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran has testified at three hearings at the RO.  The first was with a Decision Review Officer (DRO) in June 2006.  The second was with a Veterans Law Judge (VLJ) in January 2009.  The VLJ who held that hearing subsequently retired and the Veteran was offered another hearing before the Board, which she accepted.  The third hearing was held before the undersigned in June 2012.  Transcripts of these hearings are associated with the claims file.

The Board remanded these issues for further evidentiary development in April 2009 and January 2012.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran struck her head on a hatch during service and subsequently sought treatment for headaches.

2.  Lay testimony establishes that the Veteran has complained of headaches since hitting her head on a hatch during service.

3.  A VA physician opined that the Veteran's current headache disorder is at least as likely as not caused by or a result of her military service.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for post-traumatic headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for post-traumatic headaches, which constitutes a complete grant of the benefit sought on appeal related to this issue.  As such, no discussion of VA's duties to notify or assist is necessary.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002).

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that she hit her head on a hatch during service and has had headaches ever since.  In statements and testimony she has asserted that she lost consciousness for a few minutes when she struck her head in service.  She also reports having daily headaches.  

Service treatment records reflect that in January 1996 the Veteran hit her head when going through a hatch.  She developed a headache which when she was seen 2 days later had failed to resolve after taking Motrin.  Neurological examination at that time was normal.  The assessment was headache secondary to trauma.  The Veteran also complained of headaches in August 1994 and October 1994, although these complaints were attributed to upper respiratory infections.  In July 1997, she reported nausea, weakness, lack of energy and a headache that comes and goes.  She had been seen the day before for dehydration.  Examination was normal.  The next day she continued to have rapid fatigue and a lingering headache, although her appetite had returned after a 4 day lapse.  The assessment was that the Veteran was underfed.  Neurological examination was normal at separation and the Veteran denied having frequent or severe headaches or periods of unconsciousness.  

In January 2001, the Veteran reported to a VA emergency room with chest pains.  She also complained of migraine headaches and denied a previous history of same.  

VA neurology notes from 2005 to 2009 show assessments of chronic headaches with combination muscle tension and vascular type.  

The Veteran was afforded a VA neurological examination in March 2005.  She reported hitting her head on a hatch in 1996 and developing a headache that was progressively worse in severity and duration.  An examination was performed and a computed tomography (CT) scan of the brain was reviewed.  The diagnosis was chronic headaches with combination muscle tension and vascular type.  The examiner opined that it was less likely as not that the headaches were caused by or a result of an in-service event including treatment for trauma to the head.  The examiner explained that there was no reported loss of consciousness when the Veteran hit her head and no further complaint of headaches while she was in the service, and that the separation physical was negative for headaches.  She noted that the Veteran's headaches are tension type and not at all related to the head trauma in 1996.  

During the June 2006 hearing with a DRO, the Veteran's friend testified that they met in 1992 and whenever she came home during service she would talk about her head hurting.  DRO Hearing at 9-10.  

The Veteran has also submitted several statements from friends and her mother.  Collectively, these statements indicate that prior to service the Veteran was very active and that since she joined the Navy she had not been the same and had complained about her head hurting.  Similar testimony was provided by the Veteran's mother in January 2009 and June 2012.  Notably, in January 2009, Mr. JB reported that he served with the Veteran aboard the same ship and that after a couple of weeks on board the Veteran started complaining about headaches.

The Veteran was seen by a private physician in March 2008 in connection with a claim for Social Security Administration disability benefits.  The Veteran told the examiner that she had a cerebral concussion in 1996.  The examiner's impression was that the Veteran had migraine headaches.  

Another VA neurological examination was performed in October 2009.  The Veteran again reported developing headaches after hitting her head on a hatch while aboard ship.  He stated that she continued to have these headaches.  The examiner reviewed a magnetic resonance imaging (MRI) scan of the brain which reportedly showed no acute intracranial pathology.  The examiner's diagnoses were tension headaches and post trauma headaches.  

A VA medical opinion was obtained from a physician in March 2010 after a review of the records and diagnostic testing.  The physician opined that the Veteran's headache disorder was as least as likely as not caused by or a result of military service.  She explained that the Veteran clearly had an episode of mild head trauma during military service, and noted the Veteran's report of a momentary loss of consciousness.  The physician also cited to other relevant history such as the shipmate's report of the Veteran's in-service headache complaints and VA records documenting ongoing complaints of headaches.  The physician cited to medical literature, noting that headaches are variably estimated as occurring in 25 to 78 percent of persons following mild traumatic brain injury, and that headache prevalence and duration is greater in those with mild head injury compared to those with more severe trauma.  According to the physician, the Veteran's history is consistent with post-traumatic headaches, and many patients (27 to 75 percent) have more than one type of headache, or they have headaches with both tension and migraine features.  

In this case, the March 2005 VA opinion is against the claim and the March 2010 VA opinion supports the claim.  The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995). 

The Board recognizes that the positive medical opinion offered in March 2010 relies in part on the report of a loss of consciousness at the time of the head injury and ongoing headache complaints.  The service treatment record documenting the Veteran's head injury does not indicate that she lost consciousness and she specifically denied periods of unconsciousness at her separation examination.  In connection with this claim, the Veteran has continuously reported that she lost consciousness when she hit her head in 1996.  The lack of notation of a period of unconsciousness during service does not outweigh the Veteran's current reports.  While her statements at separation are in conflict with her current statements on this point, the Board will accept the present statements.  In addition, the Veteran denied frequent or severe headaches at separation and in March 2001 reported to VA emergency room personnel that she had not previously had "migraine" headaches.  This is understandable as the Veteran has explained that while her headaches began during service, they had become progressively worse in severity and duration.  See March 30, 2005 VA Neurological Disorder Examination Report; see also DRO Hearing at 9.

Each of the opinions in this case was made after a review of the relevant history, although the positive opinion was made later in time and thus included a review of additional evidence.  Both examiners also provided rationales for their respective opinions.  While the examiner who provided a negative opinion examined the Veteran and the examiner who provided the positive opinion did not, the later examiner had the benefit of the March 2005 examination report and an October 2009 examination report.  Essentially, there is no reason to discount either opinion, and both opinions should be afforded high probative weight.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  It is not a means of reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).  In this case, the evidence appears to be in equipoise.  As such, the Board will resolve reasonable doubt in the Veteran's favor.  

In summary, the Veteran clearly hit her head on a hatch during service.  This incident was documented in service treatment records and established through lay testimony.  The Veteran, and her family and friends, reported that she complained of headaches beginning during service.  In addition, after a review of the relevant evidence a VA physician opined that the Veteran's headache disorder was as least as likely as not caused by or a result of military service and provided a clear rationale for this opinion.  

Given the above, the Board finds that with the benefit of the doubt resolved in the Veteran's favor service connection for post-traumatic headaches is warranted.  


ORDER

Entitlement to service connection for post-traumatic headaches is granted.  


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2011).  

	I. Examination

In April 2009, the Board remanded this issue in part so that a VA medical examination could be provided and an opinion could be obtained regarding (1) whether it was at least as likely as not that any current cervical spine disorder was incurred in or aggravated by military service, and (2) whether it was at least as likely as not that a cervical spine disorder was caused or aggravated by the Veteran's service-connected lumbar strain.  

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was examined in August 2009.  The examiner diagnosed degenerative disc disease of the cervical spine and opined that this disability was not caused by or a result of in-service injury.  The examiner went on to explain that it was unlikely that the blow to the Veteran's head during service would lead to the current multilevel cervical disc and joint disease.  

The examiner's opinion does not address whether a cervical spine disability was caused or aggravated by the already service-connected lumbar strain, nor does it address whether a cervical spine disability was caused by repeatedly carrying tools and a cable used to power the ship as the Veteran alleges.  As such, the case must be remanded so that these opinions can be obtained.  See Stegall, 11 Vet. App. at 271.

In addition, service connection is being awarded for post-traumatic headaches.  The Veteran was examined by the same VA physician in March 2005 and August 2009.  In March 2005, the VA examiner indicated that the Veteran's cervical spine strain was related to her chronic daily headaches; however, no rationale for this opinion was provided.  This should also be addressed by the examiner on remand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Specific instructions to the examiner are detailed below.  

	II. VCAA Notice

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In this case, there is some suggestion that the Veteran may have a cervical spine disability that is caused or aggravated by a service-connected disability.  No notice as to substantiating a claim for service connection on a secondary basis has been provided to the Veteran.  Such should be remedied on remand.  

	III. Records Development

In a March 2011 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs), the Veteran indicated that she had received relevant treatment from the VA Medical Center (VAMC) in Palm Beach, Florida and the "Jacksonville hospital in Mayport".  Records were not requested from the "Jacksonville hospital" most likely because the Veteran did not provide an address for this facility.  If a claimant wants VA to obtain records, the claimant must provide enough information to identify and locate the records, including the person, company, agency, or other custodian holding the records, the approximate time frame covered by the records, and, in the case of medical treatment records, the condition for which treatment was provided.  See 38 C.F.R. § 3.159(c)(1)(i).  On remand, the Veteran should be asked to provide an address for the "Jacksonville hospital in Mayport".  If she is referring to the Jacksonville VA Outpatient Clinic located at 1833 Boulevard, Jacksonville, Florida, she should indicate as such.  

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice that includes an explanation as to establishing a claim for service connection on a secondary basis. 

2.  Obtain relevant treatment records from the West Palm Beach VAMC dating since June 2009.

3.  Ask the Veteran to identify the address for the facility identified in a March 2011 VA Form 21-4142 as "Jacksonville hospital in Mayport".  If the facility is a VA facility, obtain the relevant records.  If the facility is a private facility, ask the Veteran to provide authorization for VA to obtain the records.  Outstanding records should be requested if authorization is provided.  If any records are not available, the Veteran should be notified of such.  

4.  After the above has been accomplished to the extent possible, return the claims file to the examiner who conducted the March 2005 and August 2009 VA examinations, if available, to provide the following opinions after review of the entire claims file (both the paper file and any electronic portion of the file): 

(a.) Is it at least as likely as not (50 percent or greater) that the Veteran has a cervical spine disability that is causally related to her service-connected lumbar strain? 
 
(b.) Is it at least as likely as not (50 percent or greater) that the Veteran has a cervical spine disability that was aggravated beyond the normal course of the condition by her service-connected lumbar strain?  

(c.) Is it at least as likely as not (50 percent or greater) that the Veteran has a cervical spine disability that is causally related to her service-connected post-traumatic headaches?

(d.) Is it at least as likely as not (50 percent or greater) that the Veteran has a cervical spine disability that was aggravated beyond the normal course of the condition by her service-connected post-traumatic headaches?  

(e.)  Is it at least as likely as not (50 percent or greater) that the Veteran has a cervical spine disability that was caused by her lifting tools and heavy cable during service.  

For purposes of this opinion, the examiner should accept as fact that the Veteran carried a bag of tools as part of her duties as an electrician aboard a ship and helped others lift a heavy cable to supply power to the ship on multiple occasions, and that she has experienced stiffness in the neck since service.  A complete rationale for all opinions expressed should be provided.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


